260 F.2d 355
U. S. EPPERSON UNDERWRITING COMPANY, As Attorney-in-Fact for Lumbermen's Underwriting Alliance, Appellant,v.W. L. JESSUP, Jr., d/b/a Brooks-Jessup Lumber Company, et al., Appellees.
No. 17179.
United States Court of Appeals Fifth Circuit.
November 5, 1958.

Appeal from the United States District Court for the Middle District of Georgia; William A. Bootle, Judge.
Hamilton Napier, Macon, Ga., Thomas H. Watkins, Jackson, Miss., Watkins & Eager, Jackson, Miss., of counsel, for appellant.
C. Baxter Jones, Cubbedge Snow, Macon, Ga., Hal M. Smith, Eastman, Ga., Jones, Sparks, Benton & Cork, Macon, Ga., Hal M. Smith, Eastman, Ga., Martin, Snow, Grant & Napier, Macon, Ga., of counsel, for appellees.
Before HUTCHESON, Chief Judge, and TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
The questions presented on this appeal and sound reasons sustaining the judgment from which the appeal is taken appear in the opinion of the District Judge. United States Epperson Underwriting Co. v. Jessup, D.C., 22 F.R.D. 336. We are in agreement with its conclusions. The judgment is


2
Affirmed.